Per Curiam.
1. The evidence in this ease demands a finding that the liens of the tax fi. fas. were satisfied relatively to the plaintiff’s lot, on account of releases for value from the liens of the same fi. fas. on the other lots subject thereto by the transferee and holder of the fi. fas. in favor of grantees of said last-mentioned lots, who received deeds to their lots from plaintiff’s grantor subsequently to plaintiff’s deed to his separate lot. Civil Code (1910), § 6048.
2. In these circumstances the plaintiff was entitled to an injunction restraining the sale of his lot under the tax fi. fas.; and the court erred in refusing an injunction unless the plaintiff would give bond.

Judgment reversed.


All the Justices concur, except Atkinson and Sill, JJ., dissenting.

Candler, Thomson & Hirsch and W. B. Cody, for plaintiff.
A. C. Corbett, Frank Carter, J. L. Mayson, and C. 8. Winn, for • defendants.